     Case 3:20-cv-01082-H-DEB Document 115 Filed 03/22/21 PageID.6889 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10
11    LEANNE TAN, an individual, on behalf      Case No.: 3:20-cv-01082-H-DEB
      of herself and all persons similarly
12
      situated,                                 ORDER:
13                                 Plaintiff,
                                                (1) DENYING DEFENDANTS
14    v.                                        STEPHEN ADELÉ, CHAD BIGGINS,
15    QUICK BOX, LLC, et al.,                   AND JAMES MARTELL’S RULE 11
                                                MOTION FOR SANCTIONS
16
                                 Defendants.
17                                              (2) DENYING DEFENDANT QUICK
                                                BOX, LLC’S RULE 11 MOTION FOR
18
                                                SANCTIONS
19
                                                (3) DENYING DEFENDANTS
20
                                                KATHRYN MARTORANO AND
21                                              MATTHEW MARTORANO’S
                                                RULE 11 MOTION FOR
22
                                                SANCTIONS; AND
23
                                                (4) DENYING PLAINTIFF’S
24
                                                MOTION TO SUBMIT MATERIALS
25                                              FOR IN CAMERA REVIEW AS
                                                MOOT
26
27                                              [Doc. Nos. 109, 110, 111, 114.]
28

                                           1
                                                                         3:20-cv-01082-H-DEB
     Case 3:20-cv-01082-H-DEB Document 115 Filed 03/22/21 PageID.6890 Page 2 of 3



 1          On January 7, 2021, Plaintiff filed her first amended complaint (“FAC”). (Doc.
 2   No. 89.) On March 10, 2021: (1) Defendants Stephen Adelé, Chad Biggins, and James
 3   Martell filed a motion for sanctions pursuant to Federal Rule of Civil Procedure 11, (Doc.
 4   No. 109), (2) Defendant Quick Box, LLC filed a motion for sanctions pursuant to Federal
 5   Rule of Civil Procedure 11, (Doc. No. 110), and (3) Defendants Kathryn Martorano and
 6   Matthew Martorano filed a motion for sanctions pursuant to Federal Rule of Civil
 7   Procedure 11, (Doc. No. 111).1 On March 17, 2021, Plaintiff filed a motion to submit
 8   materials for in camera review in connection with the Defendants’ motions for sanctions.
 9   (Doc. No. 114.) A hearing on the Defendants’ motions is currently scheduled for April 12,
10   2021 at 10:30 a.m. A hearing on Plaintiff’s motion is currently scheduled for April 16,
11   2021 at 10:30 a.m. The Court, pursuant to its discretion under the Local Rule 7.1(d)(1),
12   determines the matters are appropriate for resolution without oral argument, submits the
13   motions on the parties’ papers, and vacates the hearings.
14          The Court has reviewed the Defendants’ motions for Rule 11 sanctions and
15   concludes Defendants have not met their burden to show why sanctions are justified. See
16   Tom Growney Equip., v. Shelley Irr. Dev., Inc., 834 F.2d 833, 837 (9th Cir. 1987). The
17   Court notes that Defendants primarily seek sanctions on the basis that the FAC purportedly
18   contains allegations that are factually baseless or false. But motions for sanctions are not
19   the appropriate vehicle to resolve factual issues or to test the legal or factual sufficiency of
20   a party’s claim. See Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 396 (1990) (“The
21   imposition of a Rule 11 sanction is not a judgment on the merits of an action.”); Fed. R.
22   Civ. P. 11 advisory committee’s note to 1993 amendment (“Rule 11 motions . . . should
23
24   1
             The Court notes that Defendant Quick Box, LLC, and Defendants Adelé, Biggins, and Martell
25   filed two separate Rule 11 motions, and that the combined motions exceed 25 pages. This is a clear
     violation of the Court’s express mandate in its December 12, 2020 Order, which applied the Local Rules’
26   page limits to each group of Defendants, i.e., the Quick Box Defendants, for any future motions in this
     action, absent further order of the Court. (Doc. No. 88 at 62 n.24.) The Court imposed this requirement to
27   avoid the kind of redundant briefing it now has before it and reminds Defendants to abide by this
28   requirement for future filings before this Court.


                                                     2
                                                                                           3:20-cv-01082-H-DEB
     Case 3:20-cv-01082-H-DEB Document 115 Filed 03/22/21 PageID.6891 Page 3 of 3



 1   not be employed . . . to test the legal sufficiency or efficacy of allegations in the pleadings;
 2   other motions are available for those purposes.”). The Court reminds Defendants that by
 3   the very nature of a lawsuit, allegations are made in a complaint. Whether the allegations
 4   are true or not is revealed through discovery and ultimately is decided by the factfinder.
 5         The Court thus denies Defendants Stephen Adelé, Chad Biggins, James Martell,
 6   Quick Box LLC, Kathryn Martorano, and Matthew Martorano’s Rule 11 motions without
 7   prejudice. In light of this ruling, the Court denies without prejudice Plaintiff’s motion to
 8   submit materials for in camera review in connection with the Defendants’ motions for
 9   sanctions as moot.
10         IT IS SO ORDERED.
11   DATED: March 22, 2021
12
                                                     MARILYN L. HUFF, District Judge
13                                                   UNITED STATES DISTRICT COURT
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
                                                                                   3:20-cv-01082-H-DEB
